


    
[Avon Letterhead]
EXHIBIT 10.56
                                                    






February 1, 2013
Personal & Confidential
Mr. John Owen
[Home Address]


Re:    Agreement and Release of Claims


Dear John:
Avon Products, Inc.'s (“Avon's”) commitment to meet the competitive challenges
of business climates means that the composition of our workforce will require
change from time to time. At this time, Avon has decided to terminate your
employment. Knowing that change is never easy, Avon wants to assist you in this
transitional period. Pursuant to our conversation today, this Letter Agreement
and General Release of Claims (this “Agreement”) sets forth your benefits under
the Avon Products, Inc. Severance Pay Plan (the “Plan”). The Plan was designed
to help affected employees as much as feasible under these difficult
circumstances.
The Plan automatically pays you two weeks of your base salary (the “automatic
severance”). A total of two weeks of base salary, then, is payable to you at
this time.
However, the Plan provides that: (1) if you sign and submit this Agreement
within the time specified in the last numbered paragraph of this Agreement
(numbered paragraphs in the Agreement will be called “Paragraphs”); and (2) you
do not revoke the Agreement, again, within the time specified in the last
Paragraph, you will be entitled to additional severance amounts in excess of the
automatic severance and you will be entitled to certain other benefits
(hereinafter, for clarity, this collection of payments and benefits will be
called the “Program”). The Program is payable instead of the automatic
severance. If you sign this Agreement and accept the Program, your election will
become effective on the eighth day after you sign the Agreement, assuming you do
not timely revoke it, as described in the last Paragraph.
Please note, however, that if you sign the Agreement earlier than your last day
of active employment, Avon is requesting that you sign another general release
(the “Second General Release”) containing release provisions similar to those
contained in this Agreement. This Second General Release may also be revoked
within the time specified in the last Paragraph and will only become effective
on the eighth day after it is signed. Until this Agreement and the



--------------------------------------------------------------------------------




Second General Release becomes effective, you do not have a binding right to
severance benefits beyond the automatic severance (two weeks). If you elect not
to sign the Agreement, you are entitled to retain the automatic severance (two
weeks of base salary).
The below Paragraphs describe the treatment of your benefits after your
Separation Date (defined in Paragraph 1) and, where applicable, describe the
additional benefits available under the Program, assuming you accept the offer
contained in this Agreement and do not timely revoke your acceptance and the
Second General Release:
1.
Last Day of Active Employment

Your last day of active employment with Avon will be August 31, 2013 (the
“Separation Date”). You must work through your designated last day of employment
to receive Program benefits. You will receive a separate payment for any earned,
but unused, vacation benefits.
If you accept the offer contained in this Agreement, a Lump Sum Cash Payment
(defined in Paragraph 2 below), less all applicable deductions, will be made to
you in 2013, no earlier than the first paycheck date which occurs after the
eighth day following the execution of the Second General Release. Note that the
Second General Release may be executed no earlier than the Separation Date.
You will receive a separate payment for any earned, but unused, vacation
benefits.
2.
Lump Sum Cash Payment

If you elect to participate in the Program, you will receive a cash payment
based upon 104 weeks of your current annual base salary of $565,000, as
calculated by Avon payroll in accordance with Avon's normal payroll practices
equal to what would be payable as base salary to you for the 104-week period
beginning September 1, 2013 through August 31, 2015 (the “Lump Sum Cash
Payment”). The Lump Sum Cash Payment will be paid in one lump sum, less
applicable deductions as specified in Paragraph 1 above.
For the avoidance of doubt, note that the Lump Sum Cash Payment is exempt from
the requirements of Internal Revenue Code Section 409A (“409A') because it
satisfies the requirements to be a “short term deferral.”
If you do not accept the Program, you will receive no severance benefits other
than your automatic severance (for a total of two weeks of base salary).

2

Initials JO



--------------------------------------------------------------------------------






3.
Retirement Plans and Retirement Medical Plan

PRA: Regardless of whether you accept the Program, you may retire under the Avon
Products, Inc. Personal Retirement Account Plan (the “PRA”). Your benefit will
be calculated as of the Separation Date both under the “Old Plan” formula and
the Cash Balance benefit formula and you will receive the greater of the two
benefits. You may first retire and receive your PRA benefit in September 2013.
Restoration Plan: As with the PRA, regardless of whether you accept the Program,
you may retire under the Benefit Restoration Pension Plan of Avon Products, Inc.
(the “Restoration Plan”). Again, your benefit will be calculated as of the
Separation Date under both formulas and you will receive the greater of the two
benefits. Your Restoration Plan benefit will be paid in accordance with the
terms of the Restoration Plan in the form that you have already elected or in
the default form of payment under the Restoration Plan (80% lump sum, 20%
payable in 60 equal monthly installments). Because through March 31, 2013, under
409A, you qualify as a “key employee” (one of the top 50 highest-paid Avon
employees), and because Avon believes that after Avon determines its key
employees for the period April 1, 2013 through March 31, 2014 you will again
qualify as a key employee, you are hereby deemed to be a “key employee” under
409A for all of Avon's nonqualified deferred compensation plans as of August 31,
2013, even if later analysis yields a different result. Therefore, as a deemed
key employee under 409A and pursuant to the Restoration Plan, though the
Restoration Plan benefit will be calculated as of the Separation Date, the first
payment will not be paid to you until March 2014. Interest calculations on the
delayed amount are pursuant to the terms of the Restoration Plan.
Retirement Medical Plan: As with the retirement plans, regardless of whether you
accept the Program, you are eligible to begin participating in the Avon
Products, Inc. Medical Plan for Retired Employees (the “Retirement Medical
Plan”) in September 2013, assuming you satisfy the other eligibility
requirements under the Retirement Medical Plan.
4.
Avon Personal Savings Account Plan: With respect to the Avon Personal Savings
Account Plan (the “PSA”), also known as the 401(k) Plan, you are considered a
terminated employee on your Separation Date. Upon your Separation Date, you may
take a distribution of your benefits immediately. You may roll over the contents
of your PSA account into an Individual Retirement Account or other tax-deferred
savings account in accordance with applicable tax rules. Please consult with
your accountant or tax advisor before doing so. Any outstanding loans you may
have are payable within three months after your Separation Date.


3

Initials JO



--------------------------------------------------------------------------------






5.
Cash Incentive Awards

Annual EIP: You are currently a participant in the Avon Products, Inc. Executive
Incentive Plan (the “Annual EIP”). Payments, if any, are governed by the terms
of the Annual EIP, and are triggered by the attainment of Avon performance
measures and individual performance goals, as determined in accordance with
Company policies. You will be entitled to a 2012 Annual EIP award, if any,
payable in 2013, assuming you satisfy the 2012 Annual EIP requirements. You will
be eligible for a pro-rated 2013 Annual EIP award, if any, assuming you satisfy
the 2013 Annual EIP requirements, which will be payable, if at all, in 2014.
Long-Term Cash Plans under the EIP
You are currently a participant in four long-term cash incentive plans under the
EIP (hereinafter called the “Long-Term Cash Plans”): (1) the 2011 Transition
Cash Plan; (2) the 2011-2012 Transition Cash Plan; (3) the 2011-2013 Long-Term
Incentive Program; and (4) the 2012-2014 Long-Term Incentive Program.
Terminations under the Long-Term Cash Plans are governed by the terms of each
such plan. Please look at the summary of each plan for details about
distributions following a termination of employment.
Generally, however:
•
2011 Transition Cash Plan - It has been determined this Plan will not pay out.



•
2011-2012 Transition Cash Plan - This Plan will pay out, if at all, in 2014.
Your award is pro-rated based upon the number of completed months from January
1, 2011 to your Separation Date (32/36).



•
2011-2013 Long-Term Incentive Program - This Plan will pay out, if at all, in
2014. Your award is pro-rated based upon the number of completed months from
January 1, 2011 to your Separation Date (32/36).



•
2012-2014 Long-Term Incentive Program -- This Plan will pay out, if at all, in
2015. Your award is pro-rated based upon the number of completed months from
January 1, 2012 to your Separation Date (20/36).



•
You will not be eligible to receive a 2013 Long-Term Incentive Grant.



As a reminder, all of your Long Term Cash Plans are subject to Avon's
compensation recoupment policies.
6.
Deferred Compensation Plan: Under the Avon Products, Inc. Deferred Compensation
Plan (the “DCP”), distributions will begin in accordance with the terms of such
plan and any elections you may have made under such plan, including any
amendments to such


4

Initials JO



--------------------------------------------------------------------------------




plan that may be enacted from time to time. Your DCP form and timing of payment
elections are available online at www.mullinconsulting.com. Generally, you will
receive the first distribution from your DCP Retirement Accounts no earlier than
January 2014 (for pre-2005 accounts only). You will receive your distribution
from your Current Retirement Accounts under the DCP no earlier than January
2015. Note that different distribution election (both form and timing) may apply
for your pre-2005 and post-2004 (Current) accounts under the DCP.
7.
Equity Plans

Stock Options
You have nine outstanding option grants (2003, 2004, two 2005, 2006, 2007, 2008,
2009 and 2010). You are currently 100% vested in all stock options (though 1/3
of your 2010 grant is not exercisable until March 2013). Note that you have
partially exercised your 2003 and 2009 options. Each of these options will
remain exercisable through the end of their respective 10-year terms and will
continue to be governed by the applicable stock option agreement(s) and the
stock incentive plan(s).
RSUs
You have one outstanding time-based retention restricted stock unit (“RSU”)
(2010). It will vest in August 2013 and will settle within 60 days. Please see
your individual agreement and the 2010 Stock Incentive Plan for details.
PRSUs
You have two outstanding performance-restricted stock units (“PRSUs”) (2011 and
2012).
•
2011 Grant - Your 2011 Grant will be pro-rated based upon the completed months
from January 1, 2011 to your Separation Date (32/36) and will settle, if at all,
in 2014.



•
2012 Grant - Your 2012 Grant will be pro-rated based upon the completed months
from January 1, 2012 to your Separation Date (20/36) and will settle, if at all,
in 2015.



•
You will not be eligible to receive a 2013 Long-Term Incentive Grant.



Please see the equity plan brochure(s), your individual PRSU agreements and the
2010 Stock Incentive Plan for details.
As a reminder, your equity arrangements may be subject to Avon's clawback and
compensation recoupment policies.

5

Initials JO



--------------------------------------------------------------------------------






8.
Career Transition and Development Services: If you accept the Program, you will
also receive career transition and development services provided by Mullin
Associates. Please contact Keith Mullin for more information on outplacement
services (kmullin@mullinassociates.com, 212-768-3900 Ext: 250). Your eligibility
for outplacement services will begin on September 1, 2013 and will continue for
twelve months. If, at the conclusion of this initial career transition and
development period, you have not found new employment, you may be eligible for a
maximum of twelve additional months of career transition and development
services, to be granted in one-month increments at the sole discretion of Avon.

If you do not accept the Program, no career and transitional services will be
provided to you.
9.
Health and Welfare Plans

Your coverage under the Avon Products, Inc. Medical Plan for Active Employees
will end on your Separation Date (for the Medical, Dental, Vision, Health
Savings Account and Employee Assistance subplans). You will then be entitled to
elect continued coverage under COBRA for your active health insurance at your
own expense, assuming you satisfy the requirements of COBRA. Alternatively, you
can elect to begin participating in the Retirement Medical Plan as of September
1, 2013, assuming you satisfy the requirements for participation. Note that
dependent eligibility rules different between the active and retiree medical
plans.
Your Group Life Insurance, Supplemental Life Insurance, Group Accidental Death
and Dismemberment (“AD&D”) and Supplemental AD&D and the Short-Term and
Long-Term Disability plans will also all terminate on your Separation Date. Note
that you may be entitled to convert the Group Life coverage to individual life
insurance coverage. Please contact MetLife before your Group Life insurance
coverage terminates for details.
In addition, if you participate in the Flexible Spending Accounts and the
Transit Incentive Plan, these, too, will cease on your Separation Date (except
that you may continue to participate for the remainder of the calendar year in
the Health Care Flexible Spending Account in accordance with the federal law
known as COBRA, assuming you satisfy the requirements of COBRA and assuming that
you elect COBRA). You will receive separate paperwork required to elect COBRA
continuation coverage for the Health Care Flexible Spending Account.
If you participate in the Transit Incentive Plan, you will have 90 days after
you Separation Date to spend the remaining funds on your WageWorks Transit
Commuter Card.  At the end of the 90-day period, any post-tax funds remaining on
the card will be returned to you and any pre-tax funds will be forfeited. 
Federal regulations prohibit Avon from returning forfeited funds back to you.
For more information please contact WageWorks at 877-924-3967.

6

Initials JO



--------------------------------------------------------------------------------






10.
Perquisites

Personal Auto and Excess Liability: Your Personal Auto and Excess Liability
insurance ceases on your Separation Date.
SLIP: Your participation in the SLIP will cease as of your Separation Date.
Executive Health Insurance: If you have not already received your annual
Executive Health Exam by your Separation Date, you may still receive the exam no
later than November 30, 2013.
Transportation Allowance: You will be entitled to receive a transportation
allowance for the three-month period following your last day of active
employment. Normally this will paid in the same manner as it is paid as when you
were an active employee, except that because you are a deemed key employee, you
will be paid this benefit in a lump sum payment no earlier than the end of the
calendar quarter which is at least six months after your last day of active
employment, as required by Internal Revenue Code Section 409A. This means that
you will be paid your transportation allowance no earlier than March 31, 2014.
Home Security: You may continue to receive home security through the end of the
annual contract period.
Financial Planning and Tax Preparation: You will be eligible for Financial
Planning and Tax Preparation services through December 2015. Reimbursements will
generally be quarterly on the last day of the quarter. However, because you are
a key employee, your first reimbursement will not be made until the end of the
calendar quarter which is at least six months after your last day of active
employment. Thereafter, reimbursements will be made on a quarterly basis on the
last day of the calendar quarter. This means that you will not be reimbursed for
your first Financial Planning and Tax Preparation earlier than March 31, 2014.
Your continued receipt of the above perquisite(s) is subject to the following
rules: (x) to the extent that any such perquisite is provided via reimbursement
to you, no such reimbursement will be made by Avon later than the end of the
year following the year in which the underlying expense is incurred; (y) any
such perquisite provided by Avon in any year will not be affected by the amount
of any such perquisite provided by Avon in any other year; and (z) under no
circumstances will you be permitted to liquidate or exchange any such perquisite
for cash or any other benefit.
11.
Your Obligations to Avon

In consideration of the benefits being provided to you under the Program, if you
accept the Program, you further agree to the following:

7

Initials JO



--------------------------------------------------------------------------------






(a)
You will not knowingly use or disclose, directly or through persons interposed,
without Avon's prior written consent (which may only be provided by a Senior
Vice President or higher officer), as and from this date, and at any time, any
secret, confidential, or proprietary information or knowledge relating to Avon
or any of its affiliated companies, and their respective businesses, agents,
employees, customers and independent sales representatives, that you obtained or
generated during or as a result of your employment at Avon, such as, but not
limited to, financial information and projections, marketing information and
plans, product formulations, samples, processes, production methods,
intellectual property and trade secrets, data, know-how, sales, market
development programs and plans, and other types of information not generally
available to the public.

(b)
You will not knowingly take any action or make any statement, whether written or
oral, whether in public or private, that disparages or defames the goodwill or
reputation of Avon, its associated companies, or their directors, officers, and
employees. Nor will you disclose the terms and conditions of this Agreement to
anyone, except as required by law or to your immediate family, accountant, and
legal counsel after securing their similar commitments of strict
confidentiality.

(c)
You will not, without Avon's prior written consent (which may only be provided
by a Senior Vice President or higher officer) through August 31, 2015 (the
“Noncompetition Period”), directly or indirectly hire, solicit, or aid in the
solicitation of, any employee of Avon or an affiliated company, including any
solicitation of an employee to leave his or her Avon employment to work for any
other employer.

(d)
Notwithstanding anything else in this Agreement, you will not, during the
Noncompetition Period, without Avon's prior written consent (which may only be
provided by the Chief Executive Officer), accept employment with, or act as a
consultant or independent contractor to, any company engaged in the direct
selling business or the beauty business within or without the United States
including, but not limited to, the following: Amway Corp./Alticor Inc.,
Beiersdorf (Nivea), De Millus S.A., Ebel Int'l/Belcorp Corp., Faberlic, Forever
Living Products LLC USA, Gryphon Development/Limited Brands Inc., Herbalife
Ltd., Hermès, Lady Racine/LR Health & Beauty Systems GmbH, L'Oréal Group/Cosmair
Inc., Mary Kay Inc., Mistine/Better Way (Thailand) Co. Ltd., Natura Cosmetics
S.A., Neways Int'l, NuSkin Enterprises Inc., O Boticário, Oriflame Cosmetics
S.A., Reckitt Benckiser PLC, Revlon Inc., Sara Lee Corporation, Shaklee Corp.,
The Body Shop Int'l PLC, The Estée Lauder Companies Inc., The Procter & Gamble
Company, Tupperware Corp., Unilever Group (N.V. and PLC), Virgin Vie, Virgin
Ware, Vorwerk & Co. KG/Jafra Worldwide Holdings (Lux) S.à.R.L. Inc., Yanbal
Int'l (Yanbal, Unique), or any of their affiliates. Notwithstanding the
foregoing, this provision does not prohibit you from accepting employment or
acting as a consultant or independent


8

Initials JO



--------------------------------------------------------------------------------




contractor to any entity whose divisions or units are engaged in the direct
selling or beauty business, so long as you do no work for or with such divisions
or units.
(e)
By signing this Agreement and the Second General Release, you are agreeing that
you may be reasonably requested from time to time by Avon: (x) to advise and
consult on matters within or related to your expertise and knowledge in
connection with the business of Avon; (y) to make yourself available to Avon to
respond to requests for information concerning matters involving facts or events
relating to Avon; and (z) to assist with pending and future litigation,
investigations, arbitrations, and/or other dispute resolution matters. If you
provide such consultation before the end of the Noncompetition Period, Avon will
only reimburse you for reasonable related out-of-pocket expenses. If you provide
such consultation after the end of the Noncompetition Period, you shall be paid
at your current salary rate for time expended by you at Avon's request on such
matters, and shall also receive reimbursement for reasonable out-of-pocket
expenses incurred in connection with such assistance. You understand that, with
respect to any consultation services provided by you under this paragraph, you
will not be credited with any compensation, service or age credit for purposes
of eligibility, vesting, or benefit accrual under any employee benefit plan of
Avon, unless such employee benefit plan specifically provides for such credit.

(f)
By signing this Agreement and the Second General Release, you acknowledge that
you understand that violations of any of the preceding covenants are material
and that any violations may result in a forfeiture, at Avon's sole discretion,
of your benefits and payments under this Agreement (including the lump sum cash
payment), but do not relieve you of your continuing obligations under this
Agreement. You agree that Avon's remedies at law for any breach by you of the
preceding covenants will be inadequate and that Avon will also have the right to
obtain immediate injunctive relief so as to prevent any continued breach of any
of these covenants, in addition to any other available legal remedies. It is
understood that any remedy available at law or in equity shall be available to
Avon should the preceding covenants be breached.

12.
E-Mail and Voicemail: Your e-mail and voicemail will be discontinued as of your
Separation Date.

13.
Return of Avon Property: On your Separation Date, you agree to promptly deliver
to Avon, and not keep in your possession, duplicate, or deliver to any other
person or entity, any and all property which belongs to Avon or any of its
affiliated companies, including, without limitation, automobiles, computer
hardware and software, cell phones, Blackberrys, iPhones, iPads, Androids, other
electronic equipment, keys, credit cards, identification cards, records, data,
and other documents and information, including any and all copies of the
foregoing.


9

Initials JO



--------------------------------------------------------------------------------






14.
Employment Inquiries: You understand that, in the event Avon receives any
inquiries from prospective employers, it shall be the policy of Avon to respond
by advising that Avon's policy is to provide information only as to service
dates and positions held.

15.
Entire Agreement and Amendments to Agreement: You acknowledge that the only
consideration for both your execution of this Agreement (which includes a
general release of claims) and your execution of the Second General Release is
what is expressly stated in this document. All other promises or agreements of
any kind that have been made by or between the parties or by any other person or
entity whatsoever that are related to the subject matter of this Agreement are
superseded by this Agreement, except that any nondisclosure, intellectual
property protection, non-solicit, non-compete or classified information
agreements with the Company continue to apply and any plans (such as the PRA),
agreements (such as any equity award agreement), or policies (such as Avon's
clawback policy) that are referenced in this Agreement as continuing to be
applicable are not superseded. You agree that this Agreement and the Second
General Release may not be changed orally, by email, or by any other form of
electronic communication, but only by a mutually signed, written agreement.

16.
Severability: You agree that the provisions of this Agreement and the Second
General Release are severable. If a provision or any part of a provision is held
to be invalid under any law or ruling, the remaining parts of the provision will
remain valid and in force to the extent allowed by law. All of the remaining
provisions of this Agreement and the Second General Release will remain in full
force and effect and be enforceable. If any restriction contained in this
Agreement or the Second General Release is held to be excessively broad as to
duration, activity, or scope, then that restriction will be construed,
“blue-penciled” or judicially modified so as to be limited or reduced to the
extent required to be enforceable under applicable law.

17.
Voluntary Participation in the Program: You are not required to elect to
participate in the Program. Any election to do so by you is completely
voluntary. By signing this Agreement and the Second General Release, you warrant
and represent that you have read this entire Agreement and the Second General
Release, that you have had an opportunity to consult fully with an attorney, and
that you fully understand the meaning and intent of this Agreement and the
Second General Release. Further, you knowingly and voluntarily, of your own free
will, without any duress, being fully informed, and after due deliberation,
accept its terms and sign below as your own free act. You understand that as a
result of executing this Agreement and the Second General Release, you will not
have the right to assert that Avon or any other Avon Released Party (as defined
both in the Agreement in Paragraph 20 below and in the Second General Release)
unlawfully terminated your employment or violated any of your rights in
connection with your employment.

18.
Governing Law: You agree that this Agreement (which includes a general release
of claims) and the Second General Release will be governed by and construed in
accordance


10

Initials JO



--------------------------------------------------------------------------------




with the laws of the State of New York, without regard to its conflict of laws
principles, and federal law where applicable. Any action at law or in equity for
the enforcement of this Agreement, by either party, shall be instituted only in
state or federal court located within the City of New York, State of New York
except that, to the extent that Avon is seeking equitable relief to enforce your
obligations under this Agreement, Avon may, instead of relying on this
jurisdiction provision, seek such relief as provided in the last subparagraph
under Your Obligations to Avon.
19.
Election Not to Participate in the Program and Basic Severance Benefits: Should
you elect not to execute this Agreement and/or to execute the Second General
Release, you will be provided only with the automatic severance (two weeks base
salary) and continued coverage under certain Avon benefit plans during that
period (or, for some plans, until the last day of the month in which such
payments end). Following this two-week salary continuation period, you will be
notified by a separate letter of your right to elect continued health insurance
coverage, at your own expense, under COBRA.

20.
General Release

In consideration of the severance benefits herein (i.e., the acceptance of the
Program benefits) and the other terms and conditions of this Agreement, you
agree, on behalf of yourself and your heirs, executors, administrators, and
assigns, to forever release, dismiss, and discharge (except as provided by this
Agreement) Avon and its affiliated companies and each of their respective
current and former officers, directors, associates, employees, agents, employee
benefit plans, employee benefit plan fiduciaries, employee benefit plan
trustees, shareholders, and assigns, each and all of them in every capacity,
personal and representative (collectively referred to as the “Avon Released
Parties”), from any and all actions, causes of action, claims, demands,
judgments, charges, contracts, obligations, debts, and liabilities of whatever
nature (“Claims”), that you and your heirs, executors, administrators, and
assigns have or may hereafter have against the Avon Released Parties or any of
them arising out of or by reason of any cause, matter, or thing whatsoever from
the beginning of the world to the date hereof, including, without limitation:
•
All Claims arising from your employment relationship with Avon and the
termination of such relationship;



•
All Claims arising under any federal, state, or local constitution, statute,
rule, or regulation, or principle of contract law or common law;



•
All Claims for breach of contract, wrongful discharge, tort, breach of
common-law duty, or breach of fiduciary duty;


11

Initials JO



--------------------------------------------------------------------------------






•
All Claims for violation of laws prohibiting any form of employment
discrimination or other unlawful employment practice, including without
limitation, as applicable:



◦
The Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§ 2101 et seq.;



◦
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq.;



◦
The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621
et seq. (the “ADEA”);



◦
The Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et
seq.;



◦
The Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§ 1001 et seq.;



◦
The Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.
(the “FMLA”);



◦
The Genetic Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§
2000ff et seq.;



◦
The National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.;



◦
The New York Human Rights Law, as amended, N.Y. Exec. Law §§ 290 et seq.; the
New York City Human Rights Law, as amended, N.Y.C. Admin. Code §§ 8-101 et seq.;
and the New York State Worker Adjustment and Retraining Notification Act, as
amended, N.Y. Labor Law §§ 860 et seq.;



◦
Any other state's and local government's human rights laws, anti-discrimination
laws, and “plant closing”/mini-WARN Act laws;



◦
“Whistleblower” laws and laws protecting “whistleblowers” from retaliation; and



◦
Any other federal, state, or local statute, rule, or regulation;



provided, that you do not release or discharge the Avon Released Parties:
(x) from any Claims arising after the date on which you execute this Agreement;
(y) from any Claims for a breach by Avon of its obligations under this
Agreement; or (z) from any Claims that

12

Initials JO



--------------------------------------------------------------------------------




by law cannot be released or waived. It is understood that the release herein
does not release the Avon employee benefit plans from any claims for vested
benefits that you have under the terms of any of Avon's employee benefit plans
applicable to you. It is further understood that nothing in this release shall
preclude or prevent you from challenging the validity of this release solely
with respect to any waiver of any Claims arising under the ADEA on or before the
date on which you execute this Agreement.
Nothing in this Agreement is to be construed as an admission on behalf of the
Avon Released Parties of any wrongdoing with respect to you, any such wrongdoing
being expressly denied.
You represent and warrant that you have not filed any complaint, charge, claim,
or proceeding against any of the Avon Released Parties before any federal,
state, or local agency, court, or other body relating to your employment and the
cessation thereof. You agree that, if you or any other person or entity files an
action, complaint, charge, claim, or proceeding against any of the Avon Released
Parties, you will not seek or accept any monetary, equitable, or other relief in
such action, complaint, charge, claim, or proceeding (including without
limitation, relief that would provide you with reinstatement to employment with
Avon) and that you will take all available steps/procedures to withdraw and/or
dismiss the complaint, charge, claim or proceeding.
If you are employed in, or, formerly employed in the State of California, you
additionally acknowledge that you are aware of and familiar with the provisions
of Section 1542 of the California Civil Code, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the general release which
if known by him must have materially affected his settlement with the debtor.”
If you are employed in, or, formerly employed in the State of California, by
signing this Agreement, you hereby waive and relinquish all rights and benefits
which you may have under Section 1542 of the California Civil Code and under the
law of any other state or jurisdiction to the same or similar effect. You
represent and warrant that you have the authority to enter into this general
release on your behalf individually and to bind all persons and entities
claiming through you.
You acknowledge that Avon has advised you to consult with legal counsel prior to
signing this Agreement and the Second General Release. You represent and warrant
that you fully understand the terms of this Agreement, and the Second General
Release, and you knowingly and voluntarily, of your own free will, without any
duress, being fully informed, and after due deliberation, accept its terms and
sign below as your own free act. You understand that, as a result of signing
this Agreement and the Second General Release, you will not have the right to
assert that Avon or any other Avon Released Party

13

Initials JO



--------------------------------------------------------------------------------




unlawfully terminated your employment or violated any of your rights in
connection with your employment.
21.
Additional Representations

(a)
You acknowledge that you have been paid in full (or will be paid in full
pursuant to the Company's normal payroll practice policy) for all hours that you
have worked for Avon and other than what is provided for in this Agreement, you
have no other rights to any other compensation or benefits.

(b)
You further acknowledge that you have not been denied any leave requested under
the FMLA or applicable state leave laws and that, to the extent applicable, you
have been returned to your job, or an equivalent position, following any FMLA or
state leave taken pursuant to the FMLA or state laws.

(c)
You acknowledge, understand and agree you have reported to Avon any work related
injury or illness that occurred up to and including the Separation Date.

22.
Compliance with Laws/Tax Treatment: Avon will comply with all payroll/tax
withholding requirements and will include in income these benefits as required
by law. Avon cannot guarantee the tax treatment of any of these benefits and
makes no representation regarding the tax treatment.

23.
Internal Revenue Code Section 409A: The parties hereto have a made a good faith
effort to comply with current guidance under Internal Revenue Code Section 409A
(“409A”). The intent of the parties hereto is that payments and benefits under
this Agreement comply with or be exempt from 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith, including, without limitation, that references to
“termination of employment” and like terms, with respect to payments and
benefits that are provided under a “nonqualified deferred compensation plan” (as
defined in 409A) that is not exempt from 409A, will be interpreted to mean
“separation from service” (as defined in 409A). In the event that amendments to
this Agreement are necessary in order to comply with 409A or to minimize or
eliminate any income inclusion and penalties under 409A (e.g., under any
document or operational correction program), Avon and you agree to negotiate in
good faith the applicable terms of such amendments and to implement such
negotiated amendments, on a prospective and/or retroactive basis, as needed. To
the extent that any amount payable or benefit to be provided under this
Agreement constitutes an amount payable or benefit to be provided under a
“nonqualified deferred compensation plan” (as defined in 409A) that is not
exempt from 409A, and such amount or benefit is payable or to be provided as a
result of a “separation from service” (as defined in 409A), and you are a
“specified employee” (as defined in 409A and determined pursuant to procedures
adopted by Avon from time to time) on your separation from service date, then,
notwithstanding any other provision in this Agreement to the contrary, such
payment or


14

Initials JO



--------------------------------------------------------------------------------




benefit will not be made or provided to you before the day after the date that
is six (6) months following your separation from service. Notwithstanding the
foregoing, Avon makes no representation to you about the effect of 409A on the
provisions of this Agreement and Avon shall have no liability to you in the
event that you become subject to taxation under 409A (other than any tax
reporting and/or withholding obligations that Avon may have under applicable
law).
24.
Advice of Counsel: You acknowledge that you have been and are hereby advised by
Avon to consult with an attorney in regard to this matter. You understand that
you are responsible for the costs of any such legal services incurred in
connection with such consultation.

25.
Permissible Time to Sign Agreement and Second General Release. If you do not
sign this Agreement and return it to Avon within 21 days of the date on which
you receive this Agreement and if you do not sign the Second General Release and
return it within the time specified, then you will not be entitled to any
benefits under the Program beyond the automatic severance provided to all
terminating. As long as you sign and return this Agreement within this time
period, you will have seven (7) days immediately thereafter to revoke your
decision by delivering, within the seven (7) day period, written notice of
revocation to the Senior Vice President, Human Resources or a designated Human
Resources employee. If you do not revoke your decision during that seven-day
period, then this Agreement will become effective on the eighth day. Note that
similar revocation rules apply to the Second General Release. If you sign and
return this Agreement and the Second General Release within the times specified,
each will become effective on the eighth day.



You understand that the present offer of the Program is made without prejudice
and is conditional upon its unqualified acceptance and the execution and
delivery by you of this Agreement, and the execution and delivery of the Second
General Release. Note that the Agreement includes a confidentiality agreement
regarding confidential information obtained while you were in the employ of
Avon.
Your signature below signifies your voluntary acceptance of the terms of this
Agreement, its confidentiality clauses regarding information obtained while you
were in the employ of Avon and your election to receive benefits under the
Program, which benefits you acknowledge are in excess of those provided under
Avon's regular severance pay policies.
A duplicate copy of this Agreement and the Second General Release is attached
for your files. Please sign and date both copies of this Agreement, in the
spaces provided, returning one copy to Avon and retaining the other copy for
your records. If you elect not to participate in the Program, please notify
Avon, in writing, as soon as practicable of your decision.
[Signatures on next page]



















15

Initials JO



--------------------------------------------------------------------------------




We thank you for your contributions to Avon, and wish you success with your
future career.
Sincerely,
AVON PRODUCTS, INC.


 
By: /s/Sheri McCoy
 
 
SHERI MCCOY
 
 
CHIEF EXECUTIVE OFFICER
 





You have carefully reviewed, understood and agree with the terms and conditions
specified in this Agreement above. You have signed to indicate your acceptance
thereof.


Date: 2/11/2013
 
By: /s/John Owen
 
 
JOHN OWEN
 
 
 

    





16

Initials JO

